DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/08/2020, 07/16/2021, and 12/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s)  is/are being considered by the examiner. 
Status of Claims
This office action is in reply to the filing of 09/27/2019.
Claims 1 - 20 are currently pending and have been examined.
This action is made non-final. 

Claim Objection
Claim 6  is  objected to because it appears to be mistakenly numbered (as "5").
Appropriate correction is required.

Specification Objection

 The Abstract is objected to as it contains in excess of 150 words. 
Appropriate correction is required     

	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 9, and 12 - 17 are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

As to claims 10 - 11, and 18 - 20, while the same represent the abstract idea of identifying / authenticating a user attempting to conduct a transaction via sight, they nonetheless go on to become a practical application by displaying various graphical elements / imaging data, and allowing for user input/output as to these data displays, all on a user portable device, which graphical elements may include the position, distances to, movement, and/or sizes of user's biometric features.

Independent claim 1 is directed to a machine, independent claim 4 is directed to a method, and independent claim 16 is directed to a machine, all of which are statutory categories of invention pursuant to 35 USC 101).  (Step 1: YES, the independent claims all fall within a statutory category).
Note that independent machine claim 1 reads on independent method claim 4 and on independent machine claim 16, and thus the following claim 1 analyses apply equally to claims 4 and 16.


Independent method claim 1 (4,16) recites:
detecting a hand; utilize a target location; generate distance data; analyzing data corresponding to attributes associated with the hand; determining, based at least in part on the one or more first attributes, a first horizontal location of the hand; determining distances to the hand; generating distance data; determining vertical locations; generating data; analyzing data; determining one or more second attributes associated with the hand; determining a second horizontal location of the hand; determining that the second vertical location is less than the first threshold distance to the target vertical location; determining that the second horizontal location is less than the second threshold distance to the target horizontal location; and transmitting data.  
Several dependent claims further refine the abstract idea of claim 1 (4,16) and they otherwise do not contain additional elements improving the computer system:
determining locations (claim 2); determining a center location of the palm (claim 3); determining a vertical locations / sizes (claim 5);  determining locations and sizes (claim 6); determining a vertical difference and a horizontal difference (claim 7); analyzing data, determining locations of the portion of the user, analyzing data, determining a center point associated with the portion of the user based at least in part on the one or more points (claim 8); determining relative distances (claim 9);  instructing a movement, generating data; and detecting data (claim 12); displaying an instruction (claim 13);  determining relative locations (claim 14); analyzing data regarding a human feature  (claim 15);  determining a size and position (claim 17).   
The claim(s) thus recite the abstract idea of:
identifying / authenticating a user attempting to conduct a transaction via sight.
The above claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity which include a fundamental principal or practice and/or a commercial interaction. As such, the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced claim limitations do not integrate the abstract idea into a practical application as those limitations simply apply generic computer components to the recited abstract idea. They otherwise attempt to use a computer as a tool to perform the abstract idea. The distance sensors, imaging devices, displays, network interfaces, computer-readable media, and processor(s), additional limitations of the claims are simply being applied as tools as against the abstract idea.
The recitation of a generic computer component(s) in a claim does not necessarily preclude that claim from reciting an abstract idea. These computer / computer related elements are simply applied as tools to the abstract idea. The limitations of the above analyzed claim(s) are all recited at a high-level of generality (e.g
The dependent claims rejected as above lack any elements, whether computer related (including the distance sensors, imaging devices, displays, network interfaces, computer-readable media, and processor), or not, which are sufficient to amount to significantly more than the above stated abstract idea(s), either separately or as an ordered combination.
The claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The claims lack additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. This Application's lack of providing significantly more than the judicial exception is also referred to as its claims lacking an “inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. The above noted non-computer related elements do not change the outcome of the analysis, as they all depend from said independents and they simply further limit ways which the abstract idea may be performed.  (Step 2B: NO. The claims rejected do not provide significantly more than the judicial exception
Claims 1 - 9, and 12 - 17 are not patent-eligible pursuant to 35 USC 101.  

Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.


Claims 1 - 2, 4 - 7, and 9 - 20 are rejected pursuant to 35 USC 103 as being unpatentable over Borenstein (US20170256073A1), in view of Harris  (US20180157336A1).

Regarding claims 1,4,16:
Borenstein discloses:
one or more distance sensors; one or more imaging devices; a display; one or more network interfaces; one or more processors; and one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:  ("For example, one or more image analysis algorithms can be used to analyze the image data of the live camera view to perform face detection, alignment, and recognition,", [015]) and ("The second image data can be analyzed to determine a geometric relationship between the rear-facing camera and the object, and the geometric relationship can be used to determine a distance to the object with respect to the computing device.", [ABSTRACT]) and ("The live camera view can be presented to the user on a display screen of the computing device.", [015]) and ("In this example, an application executing on the computing device may cause to be displayed an interface that displays 502 one or more candidate objects to be used to determine a height of the camera with respect to the ground.", [043]) and ("Each server typically will include an operating system that provides executable program instructions for the general administration and operation of that server and typically will include computer-
causing the display to present a first graphical element indicating a target vertical location and a target horizontal location for positioning the hand over the electronic device; ("In some embodiments, the imaging element of the computing device can include multiple cameras, including at least one wide-angle optical element, such as a fish eye lens, on each of the front surface and the back surface of the device, that enables the device to capture images over a wide range of angles, up to 360 degrees vertically or horizontally, with respect to the device.", [030]) and ("The visual indicators can include, for example, a graphical element such as an arrow or other element indicating a direction of movement needed to align the use's eyes with the alignment element.", [039]) and ("Point A represents the position of the object of interest when vertically projected to the ground. Segment b represents the distance 212 between the computing device and the object of interest. In the situation where the object of interest is positioned vertically above a substantially leveled floor, the distance b between the computing device 
determining, based at least in part on the first distance data, a first vertical location of the hand above the electronic device; ("As can be seen, each movement can be tracked as a vertical or horizontal movement, respectively, and each can be treated differently as an input to modify a displayed image.", [049]);
determining at least one of that the first vertical location is more than a first threshold distance to the target vertical location or that the first horizontal location is more than a second threshold distance to the target horizontal location; (" Point A represents the position of the object of interest when vertically projected to the ground. Segment b represents the distance 212 between the computing device and the object of interest. In the situation where the object of interest is positioned vertically above a substantially leveled floor, the distance b between the computing device at point B and the object of interest at point A can be represented by:", [023]) and ("Once the user's eyes are aligned with the alignment element, the relative position of the user and the camera is determined and a rear-facing camera can then capture second image data (or video data) of an object, where the object is located a distance from the computing device. The calibration information captured by the first image, together with the data captured 
causing the display to present a second graphical element indicating the first vertical location and the first horizontal location; (" For example, in the situation where the alignment element is a horizontal line, aligning the user's eyes with the horizontal line can include intersecting both of the user's eyes with the horizontal line for at least a threshold period of time.", [017]) and ("In each of the front surface and the back surface of the device, that enables the device to capture images over a wide range of angles, up to 360 degrees vertically or horizontally, with respect to the device.", [030]);
generating, at a fourth time and using the one or more distance sensors, second distance data based on a second distance to the hand; (" For example, in the situation where the alignment element is a horizontal line, aligning the user's eyes with the horizontal line can include intersecting both of the user's eyes with the horizontal line for at least a threshold period of time.", [017]) and ("In each of the front surface and the back surface of the device, that enables the device to capture images over a wide range of angles, up to 360 degrees vertically or horizontally, with respect to the device.", [030]);
determining, based at least in part on the second distance data, a second vertical location of the hand above the electronic device; ("Segment a represents the height 220 of the computing device with respect to ground. Point A represents the position of the object of interest when vertically projected to the ground. Segment b represents the distance 212 between the computing device 
generating, at a fourth time and using the one or more imaging devices, second image data representing the hand; ("The second image data can be analyzed to determine a geometric relationship between the rear-facing camera and the object, and the geometric relationship can be used to determine a distance to the object with respect to the computing device.", [ABSTRACT])
analyzing second feature data corresponding to the second image data to determine one or more second attributes associated with the hand; ("Approaches to identifying a feature in an image, such may include feature detection, facial feature extraction, feature recognition, stereo vision sensing, character recognition, attribute estimation, or radial basis function (RBF) analysis approaches, are well known in the art", [052])
determining, based at least in part on the one or more second attributes, a second horizontal location of the hand over the electronic device; ("An 
determining that the second vertical location is less than the first threshold distance to the target vertical location; ("Once the user's eyes are aligned with the alignment element, the relative position of the user and the camera is determined and a rear-facing camera can then capture second image data (or video data) of an object, where the object is located a distance from the computing device. The calibration information captured by the first image, together with the data captured by the second image, can be analyzed to determine a geometric relationship between the rear-facing camera and the object.", [017]); 
determining that the second horizontal location is less than the second threshold distance to the target horizontal location; and ("Once the user's eyes are aligned with the alignment element, the relative position of the user and the camera is determined and a rear-facing camera can then capture second image data (or video data) of an object, where the object is located a distance from the computing device. The calibration information captured by the first image, together with the data captured by the second image, can be analyzed to determine a geometric relationship between the rear-facing camera and the object.", [017])  
sending, using the one or more network interfaces, at least one of the second image data or the second feature data to a remote system.  ("Such devices can also include a computer-readable storage media reader, a communications 
Borenstein does not expressly disclose, but Harris teaches:
detecting, at a first time and using the one or more distance sensors, a hand located over the electronic device; ("If no payment device can be found, then the image processing component may instead scan the images and/or the video for a hand 333, and may determine gesture data points based on its movement.", [0103]) and ("an infrared object distance sensor", [0183]) and 
generating, at a second time and using the one or more distance sensors, first distance data based on a first distance to the hand;  ("If no payment device can be found, then the image processing component may instead scan the images and/or the video for a hand 2333, and may determine gesture data points based on its movement. If multiple hands are detected, the image processing component may handle them similarly to how it may handle QR codes or payment devices.", [0370]) and ("an infrared object distance sensor (e.g., such may be found in a camera allowing for auto-focus image range detection, etc.);", [0183]);
generating, at a third time and using the one or more imaging devices, first image data representing the hand; ("If no payment device can be found, then 
analyzing first feature data corresponding to the first image data to determine one or more first attributes associated with the hand; ("In some implementations, the user's device may take a picture 511 of the user, and may request from the user attribute data", [0117]);
determining, based at least in part on the one or more first attributes, a first horizontal location of the hand over the electronic device; ("If no payment device can be found, then the image processing component may instead scan the images and/or the video for a hand 333, and may determine gesture data points based on its movement.", [0103]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Borenstein to incorporate the teachings of Harris because Borenstein would be more efficient if it were to expressly utilize attributes of the hand in the authentication process as done in Harris. ("If no payment device can be found, then the image processing component may instead scan the images and/or the video for a hand 333, and may determine gesture data points based on its movement.",  [0103]  of Harris.
Regarding claim  2:
The combination of Borenstein and Harris disclose the limitations of claim 1: 
Borenstein further teaches:
determining a size for the second graphical element based at least in part on the first vertical location; and determining a position for the second graphical element on the display based at least in part on the first horizontal location, and wherein causing the display to present the second graphical element comprises causing the display to present the second graphical element according to the size and the position.  ("Once the user's eyes are aligned with the alignment element, the relative position of the user and the camera is determined and a rear-facing camera can then capture second image data (or video data) of an object, where the object is located a distance from the computing device. The calibration information captured by the first image, together with the data captured by the second image, can be analyzed to determine a geometric relationship between the rear-facing camera and the object.", [017]).  

Regarding claim  5:
The combination of Borenstein and Harris disclose the limitations of claim 4: 
Borenstein further teaches: 
determining a vertical location associated with the first location; and wherein determining the at least one of the size or the position of the second graphical element comprises determining the size of the second graphical element based at least in part on the vertical location.  ("Once the user's eyes are aligned with the alignment element, the relative position of the user and the camera is determined and a rear-facing camera can then capture second image data (or video data) of an object, where the object is located a distance from the 
Regarding claim  6:
The combination of Borenstein and Harris disclose the limitations of claim 4: 
Borenstein further teaches: 
determining a horizontal location associated with the first location; and wherein determining the at least one of the size or the position of the second graphical element comprises determining the position of the second graphical element based at least in part on the horizontal location. .  ("Once the user's eyes are aligned with the alignment element, the relative position of the user and the camera is determined and a rear-facing camera can then capture second image data (or video data) of an object, where the object is located a distance from the computing device. The calibration information captured by the first image, together with the data captured by the second image, can be analyzed to determine a geometric relationship between the rear-facing camera and the object.", [017]).  
Regarding claim  7:
The combination of Borenstein and Harris disclose the limitations of claim 4: 
Borenstein further teaches: 
determining a vertical difference between the first location and the target location; and determining a horizontal difference between the first location and the target location, and wherein determining that the second location is more than the threshold distance from the target location comprises at least one of: determining that the vertical difference is more than the threshold distance; or determining that the horizontal difference is more than the threshold distance.  .  ("Once the user's eyes are aligned with the alignment element, the relative position of the user and the camera is determined and a rear-facing camera can then capture second image data (or video data) of an object, where the object is located a distance from the computing device. The calibration information captured by the first image, together with the data captured by the second image, can be analyzed to determine a geometric relationship between the rear-facing camera and the object.", [017]).  
Regarding claim  9:
The combination of Borenstein and Harris disclose the limitations of claim 4: 
Borenstein further teaches: 
wherein the first sensor data includes distance data representing a distance to the portion of the user, and wherein analyzing the first feature data corresponding to the distance data to determine the first location of the portion of the user relative to the electronic device comprises at least analyzing the first feature data to determine the distance between the electronic device and the portion of the user, the first location being associated with the distance.  ("Once the user's eyes are aligned with the alignment element, the relative position of the user and the camera is determined and a rear-facing camera can then capture second image data (or video data) of an object, where the object is located a distance from the computing device. The 
Regarding claim  10:
The combination of Borenstein and Harris disclose the limitations of claim 4: 
Borenstein further teaches: 
generating third sensor data representing the portion of the user; analyzing third feature data corresponding to the third sensor data to determine a third location of the portion of the user relative to the electronic device; determining that the third location is more than the threshold distance to the target location; determining at least one of an additional size or an additional position for the second graphical element based at least in part on the third location; and   displaying, along the first graphical element, the second graphical element according to the at least one of the additional size or the additional position.  ("Once the user's eyes are aligned with the alignment element, the relative position of the user and the camera is determined and a rear-facing camera can then capture second image data (or video data) of an object, where the object is located a distance from the computing device. The calibration information captured by the first image, together with the data captured by the second image, can be analyzed to determine a geometric relationship between the rear-facing camera and the object.", [017]) and ("The visual indicators can include, for example, a graphical element such as an arrow or other element indicating a   
Regarding claim  11:
The combination of Borenstein and Harris disclose the limitations of claim 10: 
Borenstein further teaches: 
determining the at least one of the size or the position for the second graphical element comprises at least: determining the size for the second graphical element based at least in part on a vertical location associated with the first location; determining the position for the second graphical element based at least in part on a first horizontal location associated with the first location, determining the at least one of the additional size or the additional position for the second graphical element comprises at least: determining the additional size for the second graphical element based at least in part on a second vertical location associated with the third location; determining the additional position for the second graphical element based at least in part on a second horizontal location associated with the third location.  ("Once the user's eyes are aligned with the alignment element, the relative position of the user and the camera is determined and a rear-facing camera can then capture second image data (or video data) of an object, where the object is located a distance from the computing device. The calibration information captured by the first image, together with the data captured by the second image, can be analyzed to determine a geometric relationship between the rear-facing camera and the object.", [017]) and ("The visual indicators can include, for example, a graphical 
Regarding claim  12:
The combination of Borenstein and Harris disclose the limitations of claim 4: 
Borenstein further teaches: 
displaying an instruction associated with placing the portion of the user over the electronic device; generating third sensor data; and detecting, based at least in part on the third sensor data, that the portion of the user is located over the electronic device, and wherein displaying the first graphical element occurs at least partially after detecting the portion of the user.  ("Once the user's eyes are aligned with the alignment element, the relative position of the user and the camera is determined and a rear-facing camera can then capture second image data (or video data) of an object, where the object is located a distance from the computing device. The calibration information captured by the first image, together with the data captured by the second image, can be analyzed to determine a geometric relationship between the rear-facing camera and the object.", [017]) and ("The visual indicators can include, for example, a graphical element such as an arrow or other element indicating a direction of movement needed to align the use's eyes with the alignment element.", [016]).   
   
Regarding claim  13:
The combination of Borenstein and Harris disclose the limitations of claim 4: 
Harris further teaches:
displaying, along with the second graphical element, an instruction associated with moving the portion of the user to the target location within the environment.  ("In some implementations, the image processing component may, instead of prompting the user to choose which QR code to track, generate gesture data points for all QR codes found, and may choose which is the correct code to track based on how each QR code moves (e.g., which one moves at all, which one moves the most, and/or the like).", [0103]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Borenstein to incorporate the teachings of Harris because Borenstein would be more efficient if it were to expressly utilize attributes of the hand in the authentication process as done in Harris. ("If no payment device can be found, then the image processing component may instead scan the images and/or the video for a hand 333, and may determine gesture data points based on its movement.",  [0103]  of Harris.
Regarding claim  14:
The combination of Borenstein and Harris disclose the limitations of claim 4: 
Borenstein further teaches: 
based at least in part on determining that the second location is less than the threshold distance to the target location, sending, to a remote system, at least one of the second sensor data or the second feature data.  ("Once the user's eyes are aligned with the alignment element, the relative position of the user and the camera is determined and a rear-facing camera can then capture second image data (or video data) of an object, where the object is located a distance from 
Regarding claim  15:
The combination of Borenstein and Harris disclose the limitations of claim 4: 
Borenstein further teaches: 
further comprising analyzing the second feature data to determine at least one of: a pose of the portion of the user; a direction of the portion of the user; or an orientation of the portion of the user.  ("The visual indicators can include, for example, a graphical element such as an arrow or other element indicating a direction of movement needed to align the use's eyes with the alignment element.", [016]).
Regarding claim  17:
The combination of Borenstein and Harris disclose the limitations of claim 16: 
Borenstein further teaches: 
determining a size of the second graphical element based at least in part on the vertical location; and determining a position for the second graphical element based at least in part on the horizontal location, and wherein causing the display to present the second graphical element comprises at least causing the display to present, along with the first graphical element, the second graphical element according to the size and the position.   ("Once the user's eyes are aligned with the alignment element, the relative position of the user and the camera is determined and a rear-facing camera can then capture second image data (or video data) of an object, where the object is located a distance from the computing device. The calibration information captured by the first image, together with the data captured by the second image, can be analyzed to determine a geometric relationship between the rear-facing camera and the object.", [017]) and ("The visual indicators can include, for example, a graphical element such as an arrow or other element indicating a direction of movement needed to align the use's eyes with the alignment element.", [016]).  
Regarding claim  18:
The combination of Borenstein and Harris disclose the limitations of claim 16: 
Borenstein further teaches: 
determining, using the one or more distance sensors, an additional vertical location of the portion of the user with respect to the electronic device; generating, using the one or more imaging devices, additional image data representing the portion of the user; analyzing additional feature data corresponding to the additional image data to determine an additional horizontal location of the portion of the user with respect to the electronic device; and causing the display to present, along with the first graphical element, the second graphical element indicating the additional vertical location and the additional horizontal location. ("Once the user's eyes are aligned with the alignment element, the relative position of the user and the camera 
Regarding claim  19:
The combination of Borenstein and Harris disclose the limitations of claim 16: 
Borenstein further teaches: 
determining, using the one or more distance sensors, an additional vertical location of the portion of the user with respect to the electronic device; generating, using the one or more imaging devices, additional image data representing the portion of the user; analyzing additional feature data corresponding to the additional image data to determine an additional horizontal location of the portion of the user with respect to the electronic device; determining that the additional vertical location is less than a first threshold distance to a target vertical location; determining that the additional horizontal location is less than a second threshold distance to a target horizontal location; and causing the display to indicate that an input was received.  ("Once the user's eyes are aligned with the alignment element, the relative position of the user and the camera is determined and a rear-facing 
Regarding claim  20:
The combination of Borenstein and Harris disclose the limitations of claim 16: 
Borenstein further teaches: 
determining that at least one of the vertical location is more than of a first threshold distance to a target vertical location or the horizontal location is more than of a second threshold distance to a target horizontal location, and wherein at least one of: a first size of the second graphical element is different than a second size of the first graphical element based at least in part on the vertical location being more than the first threshold distance to the target vertical location; or at least a portion of the second graphical element is located more than of the first graphical element based at least in part on the horizontal location being more than the second threshold distance to the target horizontal location.  ("Once the user's eyes are aligned with the alignment element, the relative position of the user and the camera is determined and a rear-facing camera can then capture second image data (or 

Claims 3 and 8 are rejected pursuant to 35 USC 103 as being unpatentable over Borenstein (US20170256073A1), in view of Harris  (US20180157336A1), and in further view of Zhang (US20040264742A1).

Regarding claim  3:
The combination of Borenstein and Harris disclose the limitations of claim 1: 
That combination does not expressly disclose, but Zhang teaches: 
wherein determining the first horizontal location of the hand comprises at least: determining, based at least in part on the one or more first attributes, one or more points located on the hand; determining a center of a palm of the hand based at least in part on the one or more points; and determining the first horizontal location using the center of the palm. ("Let 2 l be a positive integer, and U be the collection of all points in the palm print. Then, a fuzzy block, FB k, whose central point is (xkyk), can be defined as follows.", [069]) and ("The relationship between the points P1, P2, P3, P4 can be defined by straight lines with 1, L2, L3 and L4 representing the distance between points P1 and P2, P2 and P3, P3 and P4, P4 and P1, respectively. Also, an angle α is the number of degrees between the lines L2 and L3 joining points P2, P3, and P4.", [034]) and ("The geometrical feature vector is GRV=(L 1, L2, L3, L4, α), and it is unique to an individual hand. The geometrical feature vector is used to identify an individual from their palm print. To obtain GFV, the points P1, P2, P3 and P4 must be found. Because these points exist on the boundary of the image and between prominent features such as the figures and major palm lines they can easily be found in low resolution images using known image processing techniques.", [035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified the above combination to incorporate the teachings of Zhang, because the combination would be more accurate if it were to expressly utilize the center point of the hand in its analyses for more accurate positioning purposes.
Regarding claim  8:
The combination of Borenstein and Harris disclose the limitations of claim 4: 
That combination does not expressly disclose, but Zhang teaches: 
wherein the first sensor data includes image data representing the portion of the user, and wherein analyzing the first feature data corresponding to the image data to determine the first location of the portion of the user relative to the electronic device comprises at least: analyzing the first feature data to determine one or more points located on the portion of the user; determining a center point associated with the portion of the user based at least in part on the one or more points; and determining the first location based at least in part on the center point.  ("Let 2 l be a positive integer, and U be the collection of all points in the palm print. Then, a fuzzy block, FB k, whose central point is (xkyk), can be defined as follows.", [069]) and ("The relationship between the points P1, P2, P3, P4 can be defined by straight lines with L1, L2, L3 and L4 representing the distance between points P1 and P2, P2 and P3, P3 and P4, P4 and P1, respectively. Also, an angle α is the number of degrees between the lines L2 and L3 joining points P2, P3, and P4.", [034]) and ("The geometrical feature vector is GRV=(L 1, L2, L3, L4, α), and it is unique to an individual hand. The geometrical feature vector is used to identify an individual from their palm print. To obtain GFV, the points P1, P2, P3 and P4 must be found. Because these points exist on the boundary of the image and between prominent features such as the figures and major palm lines they can easily be found in low resolution images using known image processing techniques.", [035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified the above combination to incorporate the teachings of Zhang, because the combination would be more accurate if it were to expressly utilize the center point of the hand in its analyses for more accurate positioning purposes.




Conclusion

  The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form 892.
Bernstein (US20190018506A1) - The present disclosure generally relates to interacting with an electronic device without touching a display screen or other physical input mechanisms. In some examples, the electronic device performs an operation in response to a positioning of a user's hand and/or an orientation of the electronic device.
Han (US20180144178A1) - An electronic device with a display and a fingerprint sensor displays a fingerprint enrollment interface and detects, on the fingerprint sensor, a plurality of finger gestures performed with a finger. The device collects fingerprint information from the plurality of finger gestures performed with the finger. After collecting the fingerprint information, the device determines whether the collected fingerprint information is sufficient to enroll a fingerprint of the finger. When the collected fingerprint information for the finger is sufficient to enroll the fingerprint of the finger, the device enrolls the fingerprint of the finger with the device. When the collected fingerprint information for the finger is not sufficient to enroll the fingerprint of the finger, the device displays a message in the fingerprint enrollment interface prompting a user to perform one or more additional finger gestures on the fingerprint sensor with the finger.
Hoyos (US20160232401A1) - Technologies are presented herein in support of a system and method for performing fingerprint recognition. Embodiments of the 
Tussy (US20180181737A1) - Systems and methods for enrolling and authenticating a user in an authentication system via a user's camera of camera equipped mobile device include capturing and storing enrollment biometric information from at least one first image of the user taken via the camera of the mobile device, capturing authentication biometric information from at least one second image of the user, capturing, during imaging of the at least one second image, path parameters via at least one movement detecting sensor indicating an authentication movement of the mobile device, comparing the authentication biometric information to the stored enrollment biometric information, and comparing the authentication movement of the mobile device to an expected movement of the mobile device to determine whether the authentication movement sufficiently corresponds to the expected movement.
Purves (US20150012426A1) - The Multi Disparate Gesture Actions And Transactions Apparatuses, Methods And Systems (“MDGAAT”) transform gesture, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9 - 5, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

	/MATTHEW COBB/            Examiner, Art Unit 3698
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698